Numerex Corp. Contact: Rick Flynt 770 615-1387 Investor Relations Contact: Seth Potter 646 277-1230 Exhibit 99.1 Press Release For Immediate Release Numerex Reports Third Quarter 2013 Financial Results · Total net sales of $22.0 million, up 28% compared to the third quarter of 2012 · Subscription-based recurring revenue increased 24% year-over-year · Total subscriptions up 31% to 2.3 million compared to the prior year ATLANTA, GA November 6, 2013—Numerex Corp (NASDAQ:NMRX),a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions, today announced financial results for its third quarter ended September 30, 2013. “The Company delivered a strong third quarter performance as a result of continued high demand for its products and services and the favorable impact of focused execution on delivery of managed M2M services through vertically-aligned business units,” stated Stratton Nicolaides, CEO and chairman of Numerex. “Our Integrated Services unit recorded substantial increases in revenue from both hardware and services, particularly module sales associated with advanced security systems and accompanying recurring services. Our Security Solutions group also posted an improved performance in the quarter resulting from an accelerated customer adoption of new fully-integrated services. In addition, our Supply Chain business unit gained traction from the commercialization of turn-key solutions by certain enterprise customers.” Additional financial highlights for the third quarter include: · Subscription and support revenue of $13.5 million up 22% compared to third quarter of last year; · Recurring revenue generated by subscriptions was up 24% compared to third quarter of last year; year-to-date recurring revenue growth is well within our full year growth guidance of 18% to 23%; · 135,000 net new subscriptions added during the third quarter, bringing the cumulative base at the end of the quarter to 2.31 million, up from the 1.76 million reported at the end of third quarter last year, a growth rate of 31% and in-line with our full year guidance of 30% to 35%; · GAAP net income and GAAP income from continuing operations, net of income tax benefit,for the quarter were both $0.6 million, or $0.03 per diluted share; · Adjusted EBITDA margin (non-GAAP) was 11.5% for the third quarter, up substantially from 8.9% for the first half of the year, and 9.9% for the nine month period ended September 30, 2013. We affirm our guidance of 10% to 12% for the full year; · Adjusted EBITDA (non-GAAP) of $2.5 million, or $0.13 per diluted share, compared to $2.2 million, or $0.14 per diluted share, for the same period last year; · Total revenue for the third quarter of $22.0 million, up 28% compared to the third quarter of 2012; · Embedded devices and hardware revenue for the third quarter of $8.5 million, up 39% over the third quarter last year; · Net cash generated by operating activities of continuing operations was $3.3 million year-to-date. Mr. Nicolaides continued, “Gross margins improved across the board during the quarter compared to the first half of the year. Also, investments made during the year in our M2M platforms supporting supply chain applications and other managed services are beginning to contribute to our performance. In addition, our opportunity funnel has significantly expanded with several projects initiated specifically for enterprise direct and channel partners. The combination of improved margins, the launch of new innovative products and services, and a healthy pipeline of opportunities bodes well for a strong finish to 2013 and for future growth. As a result, we affirm our full year guidancefor growthin recurring revenues, Adjusted EBITDA (non-GAAP), and growthin our subscription base.” Financial Metrics ThreeMonths Ended Nine Months Ended September 30, September 30, Non-GAAP Measures* Adjusted EBITDA ($ in millions) $ Adjusted EBITDA as a percent of total revenue % Adjusted EBITDA per diluted share $ Net new subscriptions (units) Total subscriptions (units) * Refer to the section of this press release entitled "Non-GAAP (Adjusted) Financial Measures" for a discussion of these non-GAAP items GAAP Measures Subscription and support revenue ($ in millions) $ Gross margin subscription and support revenue % Income from continuing operations, net of income tax benefit ($ in millions) $ Diluted EPS from continuing operations $ Additional Third Quarter Financial Highlights: · Gross margin generated by subscription and support revenue in the third quarter of 2013 was 58.3% compared to 57.7% recorded in the same period in 2012. The increase in gross margin was primarily due to an internal realignment of personnel to focus on our key vertical markets beginning July 1, 2013 that resulted in recording certain personnel costs to operating expenses instead of cost of sales. · Total GAAP operating expenses for the third quarter of 2013 were $8.3 million compared to $6.1 million in the third quarter of 2012. o Sales and marketing expense was $2.6 million in the third quarter of 2013 compared to $2.0 million for the same period last year. The increase was primarily due to the addition of sales and marketing personnel to support growth. o General and administrative expenses in the third quarter increased to $3.2 million as compared to $2.5 million in the third quarter of 2012.The increase includes higher non-cash compensation costs. o During the third quarter of 2013, engineering and development costs increased to $1.3 million from $0.8 million during the same period last year to support our growing customer base and to strengthen our service offerings. o Operating expenses include depreciation and amortization charges of $1.2 million and $0.8 million in the third quarters of 2013 and 2012, respectively.The increase includes the amortization of additional internally developed software and, to a lesser extent, intangible assets from the two acquisitions completed in the fourth quarter of 2012 and the first quarter of 2013. · The Company reported GAAP income from continuing operations, net of income tax benefit, for the third quarter of 2013 of $0.6 million compared to $5.7 million for the same period in the prior year.GAAP net income during the third quarter of 2012 included a $4.8 million tax benefit related to the release of the Company's valuation allowance against certain deferred tax assets. · Adjusted EBITDA for the third quarter of 2013 was $2.5 million or $0.13 per share based on 19.0 million diluted shares outstanding compared to $2.2 million or $0.14 per share based on 16.1 million diluted shares outstanding during the same period last year. Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 4:30 p.m. Eastern Time. Please dial (877) 303-9240 or, if outside the U.S. and Canada, (760) 666-3571 to access the conference call at least five minutes prior to the 4:30 p.m. Eastern Time start time. A live webcast and replay of the call will also be available at http://www.numerex.com under the Investor Relations section.An audio replay will be available via the Numerex web site beginning two hours after the call.You can also listen to a replay of the call by dialing (855) 859-2056 or (404) 537-3406 if outside the U.S. and Canada and entering code number 89424562. About Numerex Numerex Corp. (NASDAQ: NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions.The Company provides its technology and services through its integrated M2M horizontal platforms which are generallysold on a subscription basis. The Company offers Numerex DNA® that may include hardware and smart Devices, cellular and satellite Network services, and software Applications that are delivered through Numerex FAST® (Foundation Application Software Technology). The Company also provides business services to enable the development of efficient, reliable, and secure solutions while accelerating deployment. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability and around-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: our inability to reposition our platform to capture greater recurring service revenue; the risks that a substantial portion of our revenue are derived from contracts that may be terminated at any time; the risks that our strategic suppliers materially change or disrupt flow of products and/or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new machine-to-machine (M2M) products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances and partnerships and/or wireless network operators will not yield substantial revenue; changes in financial and capital markets, and the inability to raise growth capital; the inability to attain revenue and earnings growth in our data business; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; and extent and timing of technological changes. Numerex's SEC reports identify additional factors that can affect forward-looking statements. -continued- NUMEREX CORP AND SUBSIDIARIES UNAUDITED CONSDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Change Nine Months Ended Change September 30, Q3'13 v Q3'12 September 30, Q3'13 v Q3'12 $ % $ % Net sales Subscription and support revenue $ $ $ % $ $ $ % Embedded devices and hardware % % Total net sales % % Cost of sales, exclusive of depreciation and amortization shown below: Subscription and support revenue % % Embedded devices and hardware % % Gross profit % Operating expense Sales and marketing % % General and administrative % % Engineering and development % % Depreciation and amortization % % Operating income (loss) ) -33.0
